Citation Nr: 0312532	
Decision Date: 06/11/03    Archive Date: 06/16/03

DOCKET NO.  99-03 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a breathing 
disability.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for hypertension on a 
direct basis and as being proximately due to or the result of 
a service connected disability.

5.  Entitlement to service connection for a stomach 
disability on a direct basis and as being proximately due to 
or the result of a service connected disability.

6.  Entitlement to a compensable evaluation for the service 
connected burn scars of the right and left tibias prior to 
December 9, 1997.

7.  Entitlement to an evaluation in excess of 10 percent for 
the service connected burn scars of the right and left tibias 
from December 9, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1982 to March 1988 
with 3 years, 11 months and 19 days of prior active service.

This appeal arises from a December 1996 rating decision of 
the Waco, Texas Regional Office (RO), which granted service 
connection for burn scars of the right and left tibias and 
assigned a noncompensable evaluation from August 26, 1996; 
and denied entitlement to service connection for a low back 
disability, a breathing disability and for a bilateral eye 
disability.

Written notice of the December 1996 rating decision was 
mailed to the veteran on December 7, 1996.  On December 9, 
1997, the RO received a notice of disagreement from the 
veteran relative to the issues of service connection for a 
low back disability, a breathing disability and a bilateral 
eye disability and entitlement to a compensable evaluation 
for burn scars of the tibias.  With application of the 
provisions of 38 C.F.R. § 20.305 (computation of time limit 
for filing) the Board notes that the December 1997 notice of 
disagreement was timely filed with the RO.

In March 1998, the veteran submitted a claim of entitlement 
to service connection for hypertension and a stomach 
disability as being secondary to the service connected burn 
scars.  By rating decision in August 1998, service connection 
for hypertension and a stomach disability as being secondary 
to the service connected burn scars was denied.  A notice of 
disagreement was received in December 1998.  A statement of 
the case was issued in January 1999 for the issues of service 
connection for a low back disability, a breathing disability, 
a bilateral eye disability, secondary service connection for 
hypertension and a stomach disability and entitlement to a 
compensable evaluation for burn scars of the right and left 
tibias.  

In February 1999, a timely substantive appeal was received 
relative to all of the issues contained within the statement 
of the case.  In addition, by rating decision in October 
2001, a 10 percent evaluation was assigned for burn scars of 
the right and left tibias from December 9, 1997.  
Accordingly, the veteran has perfected an appeal on the seven 
issues listed on the title page of this decision.

In regard to the claims for higher evaluations, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that unlike 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, as the December 1996 rating action was the 
initial grant of service connection for burn scars of the 
right and left tibias, whether staged ratings should be 
assigned for this disability must be considered. 

Also in regard with an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the 
instant claim for higher evaluations for burn scars involves 
ratings assigned in connection with the original grant of 
service connection, the holdings in Fenderson and AB must be 
adhered to in the adjudication of these claims.  


REMAND

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in this law.  The 
VCAA is applicable to all claims filed on or after the date 
of enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
As the veteran's claim was filed prior to November 9, 2000 
and was not final as of that date, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).    

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the type of evidence necessary to substantiate her 
claims and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the RO has not fulfilled its obligations under the 
VCAA, it would potentially be prejudicial to the veteran if 
the Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is 
required in this case.

Additionally, the record suggests that the RO did not fulfill 
its duty to assist under the VCAA.  In this regard, all 
treatment records must be obtained from the Shreveport VA 
medical center from 1994 to the present.

Of record is a DD Form 214 that shows that the veteran had 
active service from May 1982 to March 1988 with 3 years, 11 
months and 19 days of prior active service.  Another document 
shows a period of active service from June to November 1975.  
It is clear, however, that the veteran's complete dates of 
service have not been verified.  In addition, the veteran's 
service medical records are incomplete to include many of the 
entrance and separation physical examination reports.  
Accordingly, the RO should contact the National Personnel 
Records Center (NPRC) and verify all dates of active service 
and obtain complete service medical records.

The Board notes that the regulations pertaining to rating 
scars were revised effective August 30, 2002.  The Court has 
held that where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Following 
completion of the development requested in this remand, the 
RO should consider the proper ratings to be assigned to 
veteran's burn scars under both the old and new rating 
criteria. 

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the RO should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:
 
1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate her 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
RO should ask the veteran to provide 
information regarding all medical 
treatment for the disabilities at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence to include 
all treatment records from the 
Shreveport VA medical center from 1994 
to the present by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO must contact the NPRC and 
obtain written verification of the 
veteran's dates of active service.  All 
service medical records must be obtained 
for all periods of active service.  Once 
obtained, all records must be permanently 
associated with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA skin examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary diagnostic 
testing should be accomplished.  The 
examiner should provide comprehensive 
clinical findings for all disability 
present relating to the burn scars of the 
right and left tibias, with the scars 
themselves described in detail.  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate all 
the issues on appeal.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued, and the veteran and her 
representative should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claims, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




